DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	In response to claim interpretations in the previous two office action dated 1/07/2021 and 8/06/2021, this application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder (assembly) that is coupled with functional language (autowash) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
 	The applicant has pointed to figure 10 to define the structure. This would seem to be evidence, that the claim does not contain the structure and the applicant is relying on the figure to provide the structure, thereby invoking 112(f).  The claim as presented, does not provide sufficient structure as to not invoke 112(f) because the claim limitation uses a generic placeholder (assembly) that is coupled with functional language (autowash) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
 Applicant is reminded If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function, such as disclosed in figure 10); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
Therefore, it is not clear how a clear and obvious error has occurred. Applicant has not added structure to the claims, and applicant has not shown the claim has sufficient structure and in fact relies on the specification and not the claim.  The arguments are therefore unpersuasive, since applicant did not attempt to over the interpretation. 
In response to the restriction, they Examiner yielded to the applicant and combined groups I and III, device claims to form group I. Group II remained the same with exception of cancelled claims 19-20. The restriction between new groups I and II is proper since the process as claimed can be practiced by another and materially different apparatus such as the Norman reference used in the rejection below. Therefore, the restriction was proper and deemed final. Applicant has elected group II drawn to the method.
Applicant has submitted a statement that the restriction was not proper, but has not presented evidence that the claimed reference does not qualify. The applicant points to arguments drawn to a method. However, the applicant has not presented any arguments that the process as claimed can be practiced by another and materially different apparatus such as the apparatus used in the Norman reference. The applicant’s arguments are that the Norman reference does not disclose the method, different from being capable of performing the method. Therefore, the restriction is proper and deemed final. Applicant has elected group II drawn to the method.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-17 and 24-27 are directed to an invention non-elected with traverse in the reply filed on 1/06/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 18 and 21-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor fairly suggest increasing the pressure in the interior space of the housing to between 50 psi and 80 psi and supplying a voltage across adjacent electrode plates; and supplying the voltage for a period of time while maintaining the pressure in the liquid between 50 psi and 80 psi to allow the contaminants in the liquid to destabilize.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774